UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-7658


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

WILLIAM JOHN CLARK,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.       John Preston Bailey,
Chief District Judge.    (2:05-cr-00044-JPB-JSK-2; 2:05-cr-00047-
JPB-JSK-1; 2:08-cv-00118-JPB-JSK)


Submitted:   April 21, 2011                 Decided:   April 26, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


William John Clark, Appellant Pro Se. Shawn Angus Morgan,
Assistant United States Attorney, Clarksburg, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               William    John     Clark      seeks      to     appeal          the     district

court’s    order    accepting      the       recommendation             of   the      magistrate

judge and denying relief on his 28 U.S.C.A. § 2255 (West Supp.

2010) motion.        The order is not appealable unless a circuit

justice    or    judge    issues    a    certificate          of    appealability.              28

U.S.C. § 2253(c)(1) (2006).              A certificate of appealability will

not    issue    absent    “a   substantial         showing         of    the    denial     of    a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2006).                        When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that   reasonable            jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see Miller-El         v.    Cockrell,        537 U.S. 322,   336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                                  Slack,
529 U.S. at 484-85.            We have independently reviewed the record

and    conclude    that   Clark     has      not    made      the       requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3